PER CURIAM.
Mohamed Nabil Rahal appeals a final judgment of dissolution of marriage. We affirm.
First, there was competent substantial evidence to support the trial court’s conclusion that the residency requirement was satisfied in this case. See § 61.021, Fla. Stat. (2003). There is ample record support for the trial court’s conclusion that the appellee-petitioner wife was an established . Florida resident whose absence from the country was both temporary and involuntary. See Wade v. Wade, 93 Fla. 1004, 113 So. 374, 377 (1927); Wetherstein v. Wetherstein, 111 So.2d 292, 293-94 (Fla. 2d DCA 1959); 26 Fla. Jur.2d Family Law § 897 (2002). Second, the appellant husband properly concedes that the trial court had jurisdiction to resolve the parties’ claims to the parties’ Florida real estate.
This court entered a stay pending appeal of the court-ordered sale of the parties’ Florida real estate. This court now vacates that stay and the sale may proceed. The vacating of the stay is effective immediately and will not be delayed by the filing of a motion for rehearing, or other post-decision motion.
Affirmed.